PER CURIAM.
We conclude, as did the trial court, that the liability coverage exclusion1 does not *228contravene section 324.151, Florida Statutes (1987), and is enforceable in the present case. Reid v. State Farm Fire & Casualty Co., 352 So.2d 1172 (Fla.1977); Allstate Ins. Co. v. Baker, 543 So.2d 847 (Fla. 4th DCA 1989); Newman v. National Indemnity Co., 245 So.2d 118 (Fla. 3d DCA 1971).
Affirmed.

. “We do not provide liability coverage for any person for bodily injury to you or any family member.” Plaintiff was the owner of the insured vehicle, and was a passenger therein at the time of the accident.